              Case 3:19-cr-00039-CRB Document 46 Filed 06/16/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     DAVID RIZK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       david_rizk@fd.org
 7

 8   Counsel for Defendant BOHANNON
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                      Case No.: CR 2019–39 CRB
15                      Plaintiff,                     STIPULATION AND [PROPOSED]
                                                       ORDER TO CONTINUE DEADLINES
16              v.
17      WESLEY STEVEN BOHANNON,
18                      Defendant.
19

20

21           Defendant Wesley Bohannon is currently scheduled to file a motion to compel
22   tomorrow, June 17, 2020, regarding documents subpoenaed from the National Center for
23   Missing and Exploited Children (NCMEC). Although the defense and NCMEC previously
24   believed they were at impasse and set a briefing schedule on the matter, NCMEC’s counsel
25   contacted the defense yesterday, June 15, 2020, to propose further productions of documents
26   and compromises in an effort to avoid litigating the motion to compel. The defense, with
27   NCMEC’s support, therefore requests a continuance on the deadline to file a motion to compel
28

     STIPULATION AND [PROPOSED] ORDER
     BOHANNON, CR 2019–39 CRB
              Case 3:19-cr-00039-CRB Document 46 Filed 06/16/20 Page 2 of 2



 1
     until July 15, 2020. Extending the deadline will conserve the Court’s resources, as well as
 2
     those of the parties and third-party NCMEC. The government does not oppose this request.
 3
             Given ongoing negotiations, the defense and the government agree that granting an
 4
     exclusion of time would allow the reasonable time necessary for effective preparation of
 5
     counsel, 18 U.S.C. § 3161(h)(7)(B)(iv), and that the ends of justice served by granting such an
 6
     exclusion outweigh the best interest of the public and the defendant in a speedy trial, 18 U.S.C.
 7
     § 3161(h)(7)(A), from June 16, 2020, through July 15, 2020.
 8
               IT IS SO STIPULATED.
 9
                                                          Respectfully submitted,
10
               Dated: June 16, 2020                       STEVEN G. KALAR
11                                                        Federal Public Defender
                                                          Northern District of California
12

13                                                                  /S
                                                          DAVID RIZK
14                                                        Assistant Federal Public Defender
15

16

17             Dated: June 16, 2020                      DAVID L. ANDERSON
                                                         United States Attorney
18                                                       Northern District of California
19
                                                                   /S
20                                                       DAN KARMEL
                                                         Assistant United States Attorney
21

22

23
               IT IS SO ORDERED.
24

25
               Dated                                      CHARLES R. BREYER
26                                                        Senior United States District Judge
27

28

     STIPULATION AND [PROPOSED] ORDER
     BOHANNON, CR 2019–39 CRB
                                                    2
